Title: From George Washington to Benjamin Lincoln, 5 February 1785
From: Washington, George
To: Lincoln, Benjamin



My Dr Sir,
Mount Vernon 5th Feby 1785.

Not until within these few days have I been favored with your letter of the 18th of Octr introductory of Mr Porter. I beg you to be assured that I shall have pleasure in shewing him every civility in my power while he makes this region the place of his residence—as I shall to any other, to whom you may give letters recommendatory.
A few days ago I received from on board some vessel in the harbor of Alexana—two cheese’s, & a barrel (wrote thereon Major rice) of Cranberries, unaccompanied by a letter, but said to be a present from you. If this be the fact I pray you to accept my thanks for this token of your recollection—or to offer them to Majr Rice, if the barrel came from him.
We have nothing stirring in this quarter worthy of observation, except the passing of two acts by the Assemblies of Virginia & Maryland (exactly similar) for improving & extending the navigation of the river Potomac from tide water, as high up as it shall be found practicable, & communicating it by good roads with the nearest navigable waters to the Westward: which acts in their consequences, may be of great political, as well as commercial advantages: the first to the Confederation, as it may tie the Settlers of the Western Territory to the Atlantic States by interest, which is the only knot that will hold. Whilst those of Virginia & Maryland will be more immediately benefited by the large field it opens for the latter. Books for receiving subscriptions are to be opened at Alexandria & other places the 8th instant, & continue so until the 10th of May; as the navigable part of the business is to be undertaken by a company to be incorporated for the purpose. With great truth & sincerity I am My Dr Sir &c.

G: Washington

